Suit by the wife against the husband for alimony alone. The substance of the bill is set out in the foregoing statement of the case, and need not be here repeated. It is quite clear from an unbroken line of authorities in this state that the bill has equity. Spafford v. Spafford, 74 So. 354;1 Johnson v. Johnson, 195 Ala. 641, 71 So. 415; Clisby v. Clisby,160 Ala. 572, 49 So. 445, 135 Am. St. Rep. 110; Murray v. Murray, 84 Ala. 363, 4 So. 239; Brady v. Brady, 144 Ala. 414,39 So. 237; Glover v. Glover, 16 Ala. 440.
The assignments of demurrer also appear in the statement of the case, and we think it clearly appears that the bill was not subject to any of the assignments interposed. It results that the decree of the court below overruling the demurrer will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.
1 199 Ala. 300.